USCA1 Opinion

	




          January 20, 1994                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 93-1508                                 LUIS M. ESTRADA, JR.,                                Plaintiff, Appellant,                                          v.                                 GEORGE A. VOSE, JR.,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                    [Hon. Ronald R. Lagueux, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Cyr, Boudin and Stahl,                                   Circuit Judges.                                   ______________                                 ____________________            Luis M. Estrada, Jr. on brief pro se.            ____________________            Michael B.  Grant, Senior Legal  Counsel, Rhode  Island Department            _________________        of Corrections, on brief for appellee.                                 ____________________                                 ____________________                      Per Curiam.  Appellant Luis M. Estrada, Jr. filed a                      __________            civil rights action  in the Rhode Island district  court.  He            is serving  a sentence pursuant to a  Rhode Island conviction            and  currently is incarcerated in the federal penitentiary in            Terre Haute, Indiana.   He raises two issues on  appeal:  (1)            whether his constitutional  right of access to the courts has            been infringed due to his  incarceration in Indiana; and  (2)            whether he has a constitutional right of access to his prison            files to correct allegedly erroneous information placed there            as a result  of the investigation leading up  to the transfer            decision.  Although the district  court did not address these            issues, the generality of the first claim and the speculative            nature of the second make a remand unnecessary.                      We  review a  grant of  summary  judgment de  novo.                                                                ________            Goldman v.  First Nat'l Bank  of Boston, 985 F.2d  1113, 1116            _______     ___________________________            (1st Cir.  1993).   In so doing,  we view  the record  in the            light   most  favorable  to   the  nonmovant,  indulging  all            reasonable inferences in  his or her favor.   Garside v. Osco                                                          _______    ____            Drug, Inc., 895 F.2d 46, 48 (1st Cir. 1990).  In  relation to            __________            issues on which appellant bears the burden of proof, however,            he  is obligated to "reliably demonstrate that specific facts            sufficient to  create an authentic  dispute exist."   See id.                                                                  ___ ___            That is, he "must produce evidence which would  be admissible            at trial to  make out the requisite issue  of material fact."            See Kelly v. United States, 924 F.2d 355,357 (1st Cir. 1991).            ___ _____    _____________                      A.  Access to Courts                          ________________                      It is "established beyond doubt that prisoners have            a constitutional right  of access to the courts."   Bounds v.                                                                ______            Smith,  430 U.S.  817, 821  (1977).   To meet  this standard,            _____            prison  authorities must  "assist inmates in  the preparation            and  filing of meaningful legal papers by providing prisoners            with  adequate  law  libraries or  adequate  assistance  from            persons trained in the law."   Id. at 828 (footnote omitted).                                           ___            Appellant has alleged the  following facts in support  of his            assertion that prison officials have not met the requirements            of Bounds.               ______                      First, he states that the prison library in Indiana            does not  contain any  sources of Rhode  Island law  and that            there is no one at the prison familiar with Rhode Island law.            This situation has  impeded appellant in the prosecution of a            state  post-conviction   review  proceeding  to   reduce  his            sentence; he asserts that  the matter currently is on  appeal            and  that he  has had to  file a "pre-brief  statement in the            blind."   Appellant has  not submitted copies  of any  of the            pleadings he has filed in the state courts nor does  he refer            to the titles or docket  numbers of these alleged state court            actions.                      The  ACI  official, Joseph  DiNitto,  who  has been            appointed to assist  appellant with his  legal needs wrote  a            letter  to appellant.   In it,  he states  that there  are no                                         -3-            cases  concerning  appellant  pending  in  the  Rhode  Island            Supreme Court and  only one case in the  state Superior Court            (in which no action had been taken  for several months).   In            the letter, DiNitto also offers  to assist appellant with his            legal  needs.   However,  DiNitto  goes  on,  appellant  must            provide more  detailed information  concerning the status  of            his state  cases  and must  be more  specific concerning  the            research  material  appellant  requires.    Finally,  DiNitto            inquired  whether appellant had  contacted the Office  of the            Public Defender for assistance.                      Based on the above, we  do not think that appellant            has  submitted   sufficient  evidence   to  demonstrate   the            existence of an issue of material fact.  Significantly, there            is no indication  that appellant ever responded  to DiNitto's            letter.  The  fact that appellant was "highly skeptical" that            DiNitto could held him is,  at best, an "arrant  speculation"            and cannot  suffice to defeat  summary judgment.   See Kelly,                                                               ___ _____            924 F.2d at 357.  The letter requested reasonable information            and, in the absence of  any evidence that upon receiving such            data  from  appellant,  DiNitto   would  not  have   provided            assistance, the letter  represents adequate assistance  under            Bounds.              ______                      B.  Access to Prison Files                          ______________________                      Cases  have uniformly held  that a prisoner  has no            constitutional  right of access  to his or  her prison files.                                         -4-            See, e.g.,  Slocum  v.  Georgia  State  Bd.  of  Pardons  and            ___  ____   ______      _____________________________________            Paroles, 678  F.2d 940,  942 (11th  Cir.), cert.  denied, 459            _______                                    _____________            U.S.  1043 (1982);  Paine v.  Baker, 595  F.2d 197,  200 (4th                                _____     _____            Cir.)  (prisoner has  no constitutional  right  of access  to            prison files),  cert. denied, 444  U.S. 925  (1979); Cook  v.                            ____________                         ____            Whiteside,  505  F.2d 32,  34  (5th Cir.  1974)  ("failure of            _________            [parole] Board to  allow [prisoner] to see his  file does not            assume the proportions of  a deprivation of his rights  under            the   Constitution  or  the  laws  of  the  United  States").            Appellant  argues  that in  his  case,  this  rule should  be            relaxed  and  that  prison officials  should  be  required to            expunge the allegedly erroneous information.                      In support  of his  claim, appellant first  asserts            that  if  an  inmate  has  been  found  guilty  based  on  an            "institutional report,"  good-time credits are deducted  on a            day-for-day basis for  each day spent in lockup.   His second            argument is that he is  scheduled to appear before the parole            board  in February 1994  and that the  inaccurate information            can be relied on by the board.  Both of these occurrences, he            concludes,   implicate  his   constitutional   rights  to   a            significant degree.  We think that these allegations are  too            uncertain  to create a  question of material  fact concerning            whether appellant is entitled to equitable relief.  See Lopez                                                                ___ _____            v.  Garcia,  917 F.2d  63,  67  (1st  Cir. 1990)  (to  obtain                ______            injunctive  relief, plaintiff  must  show  that  there  is  a                                         -5-            likelihood that defendants will engage in unlawful conduct in            the future).                      For the  foregoing  reasons, the  judgment  of  the            district court is affirmed.                              ________                                         -6-